EXHIBIT

USDA United States Forest Kootenai National Forest Forest Supervisor’s O ; | )

Department of Service 31374 US Highway 2
MD Acriculture Libby, MT 59923-3022
406-293-6211

 

File Code: 2300
Date: July 8, 2019

Kootenai Forest Stakeholders Coalition
Executive Board

240 Birch Lane

Troy, MT 59935

Dear Executive Board,

Thank you for your June 3" letter regarding the request to suspend activities along the Pacific
Northwest Trail (PNT) on the Kootenai National Forest (KNF), and your offer of assistance in
future planning. We appreciate your interest in development of the trail management plan and
other activities planned on surrounding lands. Currently, the Kootenai Forest Plan guides our
management of the congressionally designated PNT. The comprehensive planning process for
the PNT allows the KNF to continue to carry out its management responsibilities along the PNT
(signing, maintenance, or site-specific projects) concurrently.

The Forest Service is working to renew the charter for an advisory council for the PNT. When
the advisory council is reestablished, the Forest Service will mect with this group to consult on
the rights-of-way as part of the broader planning effort to prepare the legislatively required
comprehensive plan for the PNT. Information about the advisory council will be posted at
www.fs.usda.gov/pnt, It will also be sent to individuals and organizations who have previously
expressed interest in the PNT, including the Kootenai Forest Stakeholder Coalition (KFSC).

I am also sending your letter to the PNT staff for inclusion in the project record for the
comprehensive plan. More information about that planning effort can be found at the following
project website: https://www.fs.usda.gov/project/?project=52259. Federal actions associated
with the comprehensive plan are subject to the National Environmental Policy Act (NEPA),
including provisions for public involvement.

 

Thank you again for sharing your concerns about activities near the PNT and your offer to
explore proposed alternative locations. Please contact Becky Blanchard, PNT Coordinator, or
Mary Laws, KNF Recreation Program Manager if you have any questions. We look forward to
continued engagement with the KFSC through this process.

  

cc: Learihe Marten, Jane Darnell, Carol McKenzie, Joe Alexander, Becky Blanchard, Brian J Lefler,
Kent Wellner, Mary Laws

Gs Caring for the Land and Serving People Printed on Recycled Paper oy
